DETAILED ACTION

This office action is in response to the claims filed 3/11/2019.  Claims 1-24 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a harness component for attachment to the respiration component so as to maintain sealed engagement of the respiration component around the mouth and nostril” in claim 1.
“an electronics control module” in claim 1.
“an electronic device” and “at least one electronic device” in claims 5 and 13
“one or more components, hardware or software so as to directly measure the volume of air inhaled and exhaled from the lungs of the user” in claim 11.
“a connection component for connecting and communicating with one or more electronic device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 2-3 and 14-19 objected to because of the following informalities: 
Claim 1 recites, “a respiration component” and claims 2-3 recites, “the respiratory component”; it is suggested to amend claims 2-3 to recite --the respiration component-- to maintain claim consistency.
Claim 13 recites, “one or more portable powered respiratory devices” and claims 14 and 17-19 recites “the respiratory device”; it is suggested to amend claims 14 and 17-19 to recite --the one or more portable powered respiratory devices-- to maintain claim consistency.
Claim 13 recites, “at least one electronic device” and claims 15-16 and 18-19 recites “the electronic device”; it is suggested to amend claims 15-16 and 18-19 to recite --the at least one electronic device -- to maintain claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 5, 8, 9, 12, and 15-20, the word “can” renders the claim indefinite because “can” is able to be interpreted in a permissive sense and therefore it is unclear whether the structural element recited before the word “can” may or may not be able to perform the claimed function.  It is suggested to amend the claim to recite “configured to”, “adapted to”, etc.
Regarding claim 6, lines 1-2 recite, “further comprising sending the data to a database or server over a network.”  Claim 6 appears to recite a method step, so it is unclear how it further limits claim 5, because it is unclear whether the limitation is infringed if the device is configured to be capable of sending the data to a database or server over a network, whether the database or server are considered to be structural limitations of the claim, or whether the limitation is met only when a user actively sends the data to a database or server over a network.
Claim limitation “one or more components, hardware or software so as to directly measure the volume of air inhaled and exhaled from the lungs of the user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses one or more components, hardware or software so as to directly measure the volume of air inhaled and exhaled from the lungs of the user in paragraph [0006] but does not disclose the equivalents for the hardware and software components for performing the claimed function of directly measuring the volume of air inhaled and exhaled from the lungs of the user.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-4, 7, 10, and 21-24 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3, 5-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fabian et al (2018/0078798).
Regarding claim 1, Fabian in figs 7-9 discloses a portable positive air filtration device comprising: a respiration component (702) (mask portion) (para [0184]) for covering the mouth and nostril of a user (para [0209]) and a harness component (701) 
Regarding claim 2, Fabian discloses a seal or interface (711) (gasket element) provided on at least a portion of the respiratory component (702) for providing a seal against the user's face when the respiration component (702) is placed thereagainst and surrounding the mouth and nostril thereof (para [0186]).
Regarding claim 3, Fabian discloses one or more valves (outlet valves) so as to permit exhausting carbon dioxide from the respiratory component (outlet valve is opened during a user’s exhalation cycle) (para [0027]), wherein the one or more valves can be one-way valves (active powered outlet valve can operate solely on a spring force to open and close the valve in an unpowered mode to behave similarly to a passive valve (para [0250]) or in an alternative embodiment, the opening may be achieved by removing the closing electromagnetic force, such that the valve is held closed only by 
Regarding claim 5, Fabian in fig 5 discloses an electronic device (502a) (user host device can be a smartphone, tablet or personal computer) for connecting and communicating with the electronics control module (400) (electronic device (502a) communicates with air filtration device (100a) through Bluetooth or wifi (para [0143]), and the electronics control module (400) includes a communications module (460) including a wifi module (462) and Bluetooth module (462) (para [0136]), wherein data of one or more components of the electronics control module (400) or other measurements or characteristics thereof can be sent to the electronic device (502a) so as to be collected and further processed (para [0143]).
Regarding claim 6, Fabian discloses sending the data to a database or server (data management system) over a network (TCP/IP or other networking protocols) (para [0146]).
Regarding claim 7, Fabian discloses the electronics control module (400) and the electronic device (502a) communicate by Bluetooth connection (electronic device (502a) communicates with air filtration device (100a) through Bluetooth (para [0143]), and the electronics control module (400) includes a communications module (460) including a Bluetooth module (462) (para [0136]).
Regarding claim 8, Fabian discloses one or more alerts or notifications can be displayed or emitted from the electronic device (502a) and/or the electronics control module (400), the alerts or notifications based on one or more measurements or data that has been determined to be outside of the normal operating conditions (electronics 
Regarding claim 9, Fabian discloses one or more ventilation parameters can be measured and processed so as to allow for the development of a respiratory algorithm in determining the respiratory performance of a user wearing and operating the portable positive air filtration device (further data analysis of a specific mask user could be achieved by performing analysis on that mask data or combining the individual mask data with other mask users or other health and data to send back modified data or operating instructions to the mask) (para [0288]).
Regarding claim 13, Fabian in figs 7-9 discloses a portable positive air filtration system comprising: one or more portable powered respiratory devices (respiratory mask), the respiratory devices comprising a mask portion (mask portion) (para [0184]) for covering the mouth and nostril of a user (para [0209]), a filter (909) (inlet filter) (para [0210]), a battery supply  (490) (battery or power unit) (para [0125]), and one or more fans (910) (inlet fan) for providing filtered oxygen to the mouth and nostril of the user at a positive pressure (para [0210]); and in fig 4 discloses an electronics control module (400) integrated in each of the one or more powered respiratory devices (700) (para [0128]), the electronics control module (400) comprising one or more electrical components, hardware (ASIC) (476), software (executes an operating system) (para [0138]), sensors (410) (physiological sensors) (para [0128]), a processor (472) (CPU) and/or memory (474) (para [0138]); and fig 5 discloses at least one electronic device (502a) (user host device) (para [0142]) for connecting and communicating with the electronics control module (400) of the one or more powered respiratory devices 
Regarding claim 14, Fabian discloses the respiratory device is portable and wearable by the user without being cumbersome and obtrusive (device may be worn during an exercise session, and therefore is portable and wearable by a user without being obtrusive to interfere with the exercise session) (para [0293]) , thereby permitting the user to wear and utilize the device in any environment and/or while performing any activity, sport or other body movements (para [0294]).
Regarding claim 15, Fabian discloses a server (510) (data management system) that is connectable with the electronic device (502a) by a network (TCP/IP or other network) (para [0146]), wherein any and all data obtainable by the electronics control module (400) of respiratory device (100a) can be sent to the electronic device (502a) for collection and processing (para [0143]), and where the data can further be sent to the server (510) for collection and processing (para [0146]), wherein the server is accessible by one or more electronic devices (para [0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al as applied to claim 1 above, and further in view of Kao et al (2014/0373846).
Regarding claim 4, Fabian discloses a user input module (440) including control buttons (442) for providing input to the electronics control module (400) (para [0134]).
Fabian does not disclose an operation switch for turning on and off the electronics control module and at least one fan.
However, Kao teaches a respiratory device (breathing unit) including a fan (6) and a control unit (6) (para [0130]), and including a user interface (48) for inputting user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Fabian by including an operation switch comprising an on/off switch for turning on and off the electronics control module and at least one fan as taught by Fabian in order to allow a user to turn the device on or off.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al as applied to claim 9 above, and further in view of Jaffe et al (2008/0190436).
Regarding claim 10, Fabian discloses an electronics control module including a pulse oximeter (406) to measure heart rate (para [0416]), and an air pressure sensor (424) to determine a user’s breathing rate (para [032]).
Fabian does not disclose the pulse oximeter sensor is a photoplethysmography sensor that utilizes pulse oximetry for determining the user's present respiratory status and condition.
However, Jaffe teaches a respiratory device (nasal and oral interface) including a photoplethysmography sensor (446, 454, 460) (detector used to create a photoplethysmogram (PPG) signal from selected vascular sites to determine oxygen saturation and the respiratory rate of the patient (para [0238]) by using central photoplethysmography, which may be defined as the measurement and recording of the photoplethysmogram (PPG) from central vascular sites (para [0229]) that utilizes pulse 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the air pressure sensor used to determine a user’s breathing rate with a photoplethysmography sensor that utilizes pulse oximetry for determining the user's present respiratory status and condition in order to use a single sensor to measure a patient’s oxygen saturation as well as the respiratory rate of the patient (Jaffe, para [0238]).
Claims 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al as applied to claims 9 and 13 above, and further in view of Mault (2002/0138213).
Regarding claim 11, Fabian discloses a positive pressure air filtration device.
Fabian does not disclose one or more components, hardware or software, so as to directly measure the volume of air inhaled and exhaled from the lungs of the user.
However, Mault teaches a system for metabolic rate measurement including a spirometer (1) including a flow sensor (14) for measuring a flow rate of a gas (para [0028]), and including a processor (20) configured to determine flow volumes for exhaled and inhaled breaths (para [0035]) by measuring an exhaled gas volume (305) (para [0050]), determined a respired gas volume using the exhaled gas volume (310) (para [0052]), and determining a metabolic rate based in the respired gas volume (315) (para [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Fabian by 
Regarding claim 12, the modified Fabian’s reference discloses the measured volume of air inhaled and exhaled from the lungs of the user (305 of Mault) (para [0050]) can be processed so as to output the actual energy consumption by a user during a given activity (315 of Mault) (Mault, para [0056]).
Regarding claim 16, Fabian discloses the electronics control module (400) and/or electronic device can output a direct ventilation measurement of respiration performance by measuring a respiration rate in real time (using air pressure sensor (424)) (para [0132]).
Fabian does not disclose measuring a respiration volume in real time.
However, Mault teaches a system for metabolic rate measurement including a spirometer (1) including a flow sensor (14) for measuring a flow rate of a gas (para [0028]), and including a processor (20) configured to determine flow volumes for exhaled and inhaled breaths (para [0035]) by measuring an exhaled gas volume (305) (para [0050]), determined a respired gas volume using the exhaled gas volume (310) (para [0052]), and determining a metabolic rate based in the respired gas volume (315) (para [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Fabian by .
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al and Mault as applied to claim 16 above, and further in view of Jaffe et al.
Regarding claim 17, modified Fabian discloses the respiration volume can be obtained by directly measuring the volume of air that is inhaled and exhaled by the user wearing and operating the respiratory device (integrates flow rate data to determine flow volumes for exhaled and inhaled breaths) (Mault, para [0035]), and respiration rate is measured using an air pressure sensor (424) (Fabian, para [0132]).
Modified Fabian does not disclose the respiration rate can be measured by use of a photoplethysmography sensor that is integrated in the respiratory device.
However, Jaffe teaches a respiratory device (nasal and oral interface) including a photoplethysmography sensor (446, 454, 460) integrated in the respiratory device (detector used to create a photoplethysmogram (PPG) signal from selected vascular sites to determine oxygen saturation and the respiratory rate of the patient (para [0238]) by using central photoplethysmography, which may be defined as the measurement and recording of the photoplethysmogram (PPG) from central vascular sites (para [0229])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the air pressure sensor used to determine a user’s breathing rate with a photoplethysmography sensor integrated in 
	Regarding claim 18, Fabian discloses data associated with the respiration performance including the respiration rate (Jaffe, para [0238]) and respiration volume (Mault, para [0035]) can be accessed on the electronic device (502a) (via app (504) (para [0148]) or server (510) (para [0146]).
Regarding claim 19, Fabian discloses one or more alerts or notifications can be displayed or emitted from the electronic device (502a) and/or the electronics control module (400) (electronics device (502a) provides used access to data measured by various sensor data (para [0143]), and respiratory mask may issue alerts based on sensor outputs (para [0308]) when a calculated value of the respiration performance falls below or exceeds values within normal operating conditions (respiratory mask may issue alerts based on sensor outputs, and if sensors stray from their normal range, an alert may be sent to a ser to ask the user to confirm their health) (para [0308]).
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al in view of Kao et al.
Regarding claim 20, Fabian discloses in figs 7-9 a positive air filtration device comprising a respiratory component (702) (mask portion) (para [0184]) and a harness component (701) (harness) connected with the respiratory component (para [0185]), wherein at least one of the components comprises one or more fans (910) (inlet fan), one or more filters (909) (inlet filter) (para [0210]), one or more battery supply components (490) (battery or power unit) (para [0125]), and an electronic control module (400) (device electronics system) comprising a plurality of electronic 
Fabian does not disclose the electronic control module includes a circuit board.
However, Kao teaches a respiratory device including an electronics control module (188) (control unit) including a circuit board (690) (printed circuit board) which mounts the components (para [0272]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the electronics control module of Fabian by providing a circuit board as taught by Kao in order to provide a means to mount and connect the components of the electronics control module (Kao, para [0272]).
Regarding claim 21, Fabian discloses the respiratory component (702) and the harness component (701) are integrally formed together (respiratory component (702) 
Regarding claim 22, Fabian discloses wherein the respiratory component (702) and the harness component (701]) are separate pieces and removably or permanently attached to the respiratory component ((respiratory component (702) and harness component (701) can be connected together) (para [0184]).
Regarding claim 23, Fabian discloses the harness component is adjustable (includes adjustment element (707) to snug back frame of the mask against a user) (para [0186]).
Regarding claim 24, Fabian discloses the connection component (460) is a Bluetooth component (includes Bluetooth module (462]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fu (2020/0406069) and Meyer (2005/0284481) disclose respiratory devices including a filter and fan to provide filtered air to a user, and Dashevsky (10,561,863) discloses a respiratory device including physiological sensors to monitor a user of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785